224 S.W.3d 605 (2006)
STATE of Missouri, Respondent,
v.
Sharon M. HAMM, Appellant.
No. WD 66392.
Missouri Court of Appeals, Western District.
December 26, 2006.
Bret C. Kaiser, Sedalia, MO, for appellant.
William M. Chapman, Sedalia, MO, for respondent.
Before HOLLIGER, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Sharon Hamm appeals from her conviction for driving while intoxicated, a violation of Section 577.010, RSMo 2000. Upon review of the briefs and the record, we find sufficient evidence to support the conviction and, therefore, affirm the judgment. Because a published opinion would serve no jurisprudential purpose, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 30.25(b).